Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 and 10/26/2020 were filed before the mailing date of the Notice of Allowance on 3/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 7/13/2020 have been approved by the examiner.

Drawings
5. The formal drawings filed on 11/80/2020 have been approved by the examiner. 

EXAMINER’S AMENDMENT
6.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
SPECIFICATION:
The has been changed to “ A PLURALITY OF CONTACT ELECTRODE CONNECTED TO A LIGHT EMITTING ELEMENT ”

Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for a second insulating layer on the first light emitting element and exposing one end portion and another end portion of the first light emitting element.  A first contact electrode on the second insulating layer and connected to the one end portion of the first light emitting element.  A second contact electrode on the second insulating layer and
connected to the other end portion of the first light emitting element.  The second pad insulating layer does not overlap the pad metal layer in claim 1.
 	A first electrode connected to one end portion of the first light emitting element and a second electrode connected to another end portion of the first light emitting element and one end portion of the second light emitting element.  The third electrode is separated from the first electrode, the second electrode, the fourth electrode, and the fifth electrode in claim 17.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 


AC/March 9, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897